Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s arguments filed 21 January 2022 have been fully considered in view of the claims as amended and are found persuasive.  The subject matter of Claim 4, previously indicated as allowable, is noted as having been incorporated into Claim 1.  Further, the Specification and Claims have otherwise been amended to overcome previous objections thereto.  Accordingly, all previously set forth rejections and objections are overcome.
Allowable Subject Matter
Claims 1-3 and 5-6 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is deemed to be US 2021/0039049 to D’Accorso et al., effectively filed February 2018, which is directed to conferring hydrophobic properties to metal substrates via a process comprising organic solvent cleansing and surface modification via HDTMS (see Abstract; ¶ [0018]); however the reference does not teach treatment with the claimed solvents at the claimed concentrations for the claimed duration, and/or treatment with hydrogen peroxide prior to surface modification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736. The examiner can normally be reached 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715